Citation Nr: 1415401	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for right tonsillar squamous cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and R.O.



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is associated with the record.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, with the exception of the hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDINGS OF FACT

1.  The Veteran's claim for service connection for right tonsillar squamous cell carcinoma was previously considered and denied by the RO in an April 1999 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not perfect his appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final April 1999 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for right tonsillar squamous cell carcinoma.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

4.  The Veteran has been shown to have right tonsillar squamous cell carcinoma that is related to his herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for right tonsillar squamous cell carcinoma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the April 1999 rating decision is new and material, and the claim for service connection for right tonsillar squamous cell carcinoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Right tonsillar squamous cell carcinoma was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claim for service connection for right tonsillar squamous cell carcinoma in an April 1999 rating decision.  In particular, the RO noted that VA had not found a positive association between squamous cell carcinoma of the right tonsil and Agent Orange.  The Veteran was notified of the decision and of his appellate rights, but he did not perfect his appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 1999 rating decision is final.

The evidence received since the final April 1999 rating decision includes a medical opinion from the Veteran's private doctor, Dr. G.H. (initials used to protect the Veteran's privacy), wherein he opines that the Veteran's exposure to Agent Orange is the most likely etiology of the Veteran's squamous cell carcinoma of the right tonsil.  This record was not considered at the time of the April 1999 rating decision and provides evidence of a possible nexus.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for right tonsillar squamous cell carcinoma. 38 C.F.R. § 3.156.

Turning to the merits of the claim, the Board notes the Veteran's DD 214 Form shows that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  In addition, the evidence of record establishes that he has been diagnosed with right tonsillar squamous cell carcinoma.  Thus, the remaining question is whether the Veteran's current diagnosis is related to his herbicide exposure.

Although this disorder is not on the list of diseases associated with herbicide exposure listed in 38 C.F.R. § 3.309(e), the Veteran has submitted a competent medical opinion from Dr. G.H. relating his disability to his herbicide exposure in service.  In this regard, Dr. G.H. submitted a medical opinion dated February 2011 noting that the Veteran had no previous tobacco or alcohol exposure, but high exposure to Agent Orange as a helicopter mechanic and gunner during Vietnam.  He briefly outlined various etiologies of cancer and reported that head and neck cancers occurring in patients who are non-smokers and non-drinkers are thought to be due to exposure to the human papilloma virus (HPV) in an immune suppressed patient.  He also noted that Agent Orange is highly suspect for causing gene mutation, although not conclusively proven, and that it has been proven to suppress the immune system thereby allowing dormant viruses to become active.  Dr. G.H. then opined that the Veteran's right tonsillar squamous cell carcinoma was very likely caused by his exposure to Agent Orange producing an immune system suppression and allowing dormant HPV to trigger the onset of the disorder.

The Board finds Dr. G.H.'s medical opinion to be probative in this case.  There is also no medical evidence of record refuting his opinion.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for right tonsillar squamous cell carcinoma is warranted. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for squamous cell carcinoma of the right tonsil is reopened.

Service connection for squamous cell carcinoma of the right tonsil is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


